Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2, 5-6, 11-12 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2018.0151145) in view of Eom (US 2014.0198135).
Regarding claim 1, Lee disclose:
A method for driving a display panel, wherein the display panel comprises a plurality of sub-pixels in an array of a plurality of rows and a plurality of columns, a 5plurality of data lines and a plurality of data selectors; wherein sub-pixels in adjacent columns of the plurality of columns have colors different from each other, and sub-pixels having two different colors are alternately arranged in at least one column of the plurality of columns; each of the plurality of data lines is coupled to sub-pixels in a same column, and each of the plurality of data selectors is coupled to the 10plurality of data lines coupled to sub-pixels in different colors; wherein the method comprises: for one of frames of displayed images, when scanning an odd-numbered row of sub-pixels, inputting, by a data selector of the plurality of data selectors, data signals to the plurality of data lines coupled to the data selector in a first 15order, and when scanning an even-numbered row of sub-pixels, inputting, by the data selector, data signals to the plurality of data lines coupled to the data selector in a second order; each of the first order and the second order representing an order of inputting data signals to the plurality of data lines coupled to the sub-pixels in different colors; the first order being opposite to the second order; (see Fig. 1, 6, 7; [0055]; display panel 100; sub-pixels P in columns and rows; where adjacent columns have colors different from each other (e.g., RB vs GW) and at least one column having colors alternating (e.g., GWGW); data lines DL coupled to sub-pixels in same column; data selectors M coupled to each data line; odd frame gets GS1 in first order (e.g., MUX1 -> MUX4) even row gets GS2 in second order opposite the first (e.g., MUX4 -> MUX 1). 
Lee is not explicit as to, but Eom disclose:
two adjacent frames of displayed images, when scanning an odd-numbered row of sub-pixels, inputting, by the data selector, data signals to the plurality of data lines coupled to the data selector in the second order, and when scanning an even-numbered row of sub-pixels, inputting, by the data selector, data signals to the plurality of data lines coupled to the data selector in the first order (see Fig. 1, 4a,b; [0070-0073]; adjacent frames iF and i+1F; where odd number rows Sn-1 and even number rows Sn; data selector signals CS1, CS2 are in opposite order between adjacent frames).
Therefore, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date of applicant’s invention to combine the known techniques of Eom to Lee to predictably provide substantially constant voltage average and uniform brightness to the display ([0073]). 
Regarding claim 2, the rejection of claim 1 is incorporated herein. Lee further disclose:
a data line to which a data signal is last input in the first order is the same as a data line to which a data signal is first input in the second order; and a data line to which a data signal is first input in the first order is the same as a 30data line to which a data signal is last input in the second order (see Fig. 7). 
Regarding claim 5, the rejection of claim 1 is incorporated herein. Lee further disclose:
the display panel further comprises a plurality of gate lines; each of the plurality of gate lines is coupled to sub-pixels in a same row; and the method further comprises: inputting scan signals to the plurality of gate lines row by row according to a 20preset timing sequence (see Fig. 7). 
Regarding claim 6, claim 6 is rejected under the same rationale as claim 1, where Lee further disclose:
a plurality of sub-pixels in an array of a plurality of rows and a plurality of columns, wherein sub-pixels in adjacent columns of the plurality of columns have 25colors different from each other, and sub-pixels having two different colors are alternately arranged in at least one column of the plurality of columns; a plurality of data lines, wherein each of the plurality of data lines is coupled to sub-pixels in a same column; a plurality of data selectors, wherein each of the plurality of data selectors is 30coupled to the plurality of data lines coupled to sub-pixels in different colors; and a timing controller coupled to a data selector among the plurality of data selectors (see Fig. 1, 6, 7; [0049]; timing controller 600 coupled to the selectors M). 
Regarding claim 11, claim 11 is rejected under the same rationale as claim 5. 
Regarding claim 12, the rejection of claim 6 is incorporated herein. Lee further disclose:
A display device, comprising the display panel of claim 6 (see Fig. 1). 
Regarding claim 17, the rejection of claim 12 is incorporated herein. Claim 11 is rejected under the same rationale as claim 5. 

Allowable Subject Matter
Claims 3-4, 7-10, and 13-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion




Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH BUKOWSKI whose telephone number is (571)270-7913. The examiner can normally be reached Tuesday - Friday // 0530-1530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571.272.7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/kenneth bukowski/               Primary Examiner, Art Unit 2621